Title: From Benjamin Franklin to Lord Le Despencer, 3 September 1775
From: Franklin, Benjamin
To: Le Despencer, Francis Dashwood, Baron


Philada. Sept. 3. 1775.
I hope my dear Friend continues well and happy, with good Mrs. Barry and the little ones. I had a short Passage hither, arrived safe, was made very welcome by my old Friends and Countryfolks, and have constantly enjoyed my usual Health and Spirits. As I flatter myself you still retain your former Regard for me, I suppose this small News concerning me, will not be unpleasing to you.

We have here a little musical Club at which Catches are sometimes sung, and heard with great Pleasure: But the Performers have only a few old Ones. May I take the Liberty of requesting your Lordship to send me half a Dozen of those you think best among the modern? It would add to the Happiness of a Set of very honest Fellows. With sincere Respect and Affection, I am ever, my dear Lord, Your Lordship’s most obedient humble Servant
B Franklin
Lord LeDespencer
